Citation Nr: 0116631	
Decision Date: 06/19/01    Archive Date: 06/26/01	

DOCKET NO.  01-03 414	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a separate initial (compensable) evaluation 
for hyperesthesia of the right lingual nerve.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1998. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  This rating action granted service 
connection for temporomandibular joint dysfunction with 
hyperesthesia of the right lingual nerve, and assigned an 
initial 10 percent rating for that disorder.  The veteran's 
representative concurred with the 10 percent rating for 
temporomandibular joint dysfunction, but appealed on the 
veteran's behalf for a separate compensable rating for the 
neurological deficit.


FINDINGS OF FACT

1.  The veteran's service-connected temporomandibular joint 
dysfunction is presently characterized by an inter-incisal 
opening of 40 millimeters, with lateral excursion of 12 
millimeters on the right, and 11 millimeters on the left.  

2.  The veteran's service-connected hyperesthesia of the 
right lingual nerve more nearly approximates the criteria for 
moderate incomplete paralysis of the 12th (i.e., the 
hypoglossal) cranial nerve.  


CONCLUSION OF LAW

A separate compensable (10%) evaluation for service-connected 
hyperesthesia of the right lingual nerve is warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.7, 4.124a, Code 8212 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a service clinical record of mid-February 1979, it was 
noted that the veteran had undergone "dental work" 
approximately one year ago.  Currently, the veteran's 
complaint consisted of "pain."  On physical examination, 
there was pain in the area of the left temporomandibular 
joint on palpation, though with no reduction in range of 
motion.  Reportedly, this pain was present from the 
temporomandibular joint extending into the left mandible, and 
down to the medial forearm.  The clinical assessment was 
mandibular pain, post tooth extraction.

In an clinical summary dated in mid-January 1988, it was 
noted that the veteran was being "air evacuated" to a 
different United States Air Force medical facility for oral 
and maxillofacial surgery.  Reportedly, about 14 years 
earlier, the veteran had had an impacted tooth surgically 
removed by a civilian oral surgeon.  Following that 
procedure, she had experienced a dysesthesia postoperatively 
in the area of the right tongue.  According to the veteran, 
this condition had markedly worsened over the past year.  
More specifically, over the course of the past year, the 
condition had changed to a hyperesthesia where, upon 
stimulation by any means, including toothbrushing, or dental 
or digital manipulation, a painful lancinating stimulus was 
sent along the root of the lingual nerve starting anteriorly 
from the retromolar pad "in the area of tooth number 32 
remains."  The pertinent diagnosis was probable traumatic 
neuroma of the lingual nerve on the right.  

In early February 1988, the veteran was hospitalized at a 
service medical facility for the aforementioned "possible" 
lingual neuroma.  At the time of admission, it was noted 
that, approximately 14 years earlier, the veteran had 
undergone the uneventful removal of her third molar teeth, 
followed by paresthesia in the distribution of the right 
lingual nerve.  According to the veteran, with the exception 
of numbness, she had been asymptomatic until approximately 
two years ago, at which time she began to feel "tingling 
sensations" in her right anterior tongue, and in the lingual 
gingiva on the right.  The veteran was not bothered by the 
numbness.  However, dysesthesia elicited by brushing and 
flossing of the right mandibular teeth became a problem for 
her.  Reportedly, since approximately 1 1/2 years ago, when 
she required dental treatment, the veteran had been "very 
fearful" of injections in the right mandibular area.  
Accordingly, she was referred for exploration of a possible 
right lingual neuroma.  

On physical examination, the veteran's bilateral 
temporomandibular joints were without click, crepitus 
deviation, or discomfort.  The cranial nerves II through XII 

were grossly intact, with the exception of a 
paresthesia/dysesthesia in the distribution of the right 
lingual nerve.  

During the veteran's hospitalization, she underwent the 
surgical exploration of the right lingual nerve under I.V. 
sedation in the oral surgery clinic.  The veteran tolerated 
the procedure well, and was returned to her ward in stable 
condition.  The pertinent diagnosis was 
paresthesia/dysesthesia, distribution of the right lingual 
nerve.  

In a service clinical record dated the day of the veteran's 
discharge, it was noted that the veteran had experienced a 
small amount of bleeding following her surgery, which had 
been relieved with pressure (gauze).  

In February 2000, a VA general medical examination was 
accomplished.  At the time of examination, the veteran 
complained of numbness on the right side of her tongue 
following an injection for extraction of a tooth prior to 
service.  The veteran additionally noted that, while in 
service, she had undergone surgery "to repair the nerve."  On 
physical examination, the veteran stated that she had had a 
tooth extracted prior to service.  Reportedly, the veteran 
had undergone reconstructive nerve surgery under her tongue 
as a result of her extraction prior to service.  However, the 
reconstruction performed in service to correct her numbness 
"made it worse."  When further questioned, the veteran stated 
that, with the exception of the numbness along the floor of 
her mouth where she had three gold teeth, there was "aching 
along there."  The veteran further stated that this 
"numbness" bothered her when eating, and that she would 
sometimes bite her tongue.  According to the veteran, her 
tongue was numb on the right side.  Reportedly, she bit her 
tongue "maybe one time a week," at which time it would bleed.  
According to the veteran, there were "little small areas" 
which had never been sutured.  When questioned, the veteran 
stated that she had been told that her inservice surgery 
would cure her numbness.  However, her symptoms had been 
essentially the same since her surgery in 1984/1985.  On 
further examination, the veteran stated that she experienced 
"no problems" with her teeth, but, rather, a "numbness" on 
the right side of the floor of her mouth.  This, apparently, 
did not affect her swallowing.  There were three gold lower 
molars in the veteran's mouth, and the remainder of her teeth 
looked to be "in fine repair."  At the time of evaluation, 
the veteran's tongue was central, and moved in the midline.  
The pertinent diagnosis noted was numbness on the right side 
of the tongue, as the result of dental injection, with 
secondary nerve reconstruction.  Reportedly, the veteran's 
nerve reconstruction was done "in the service" while "other 
procedures" were performed prior to service.  

In August 2000, a VA dental examination was accomplished.  At 
the time of examination, the veteran gave a history of a 
right lingual nerve repair in 1988, while in the United 
States Air Force.  Reportedly, the veteran had "10 to 15 
times" the normal feeling on the inside of the lower right 
quadrant of her mouth, as well as numbness on the right side 
of her tongue.  Physical examination revealed no loss of 
masticatory function, as reported by the veteran, and 
observed by the examiner.  Any functional impairment noted 
was due to periodic biting of the tongue and hyperesthesia.  
The veteran showed an inter-incisal range of motion of 
40 millimeters, with lateral excursion of 12 millimeters on 
the right, and 11 millimeters on the left.  Noted at the time 
of examination was that the width of the body of the 
veteran's mandible on the right side was narrower than the 
left.  The pertinent diagnoses noted were 
paresthesia/hyperesthesia of the right lingual nerve; and 
temporomandibular joint dysfunction on the right side, 
asymptomatic at the present time.  

Analysis

The veteran in this case seeks a separate (compensable) 
evaluation for service-connected hyperesthesia of the right 
lingual nerve.  In that regard, disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. Part 4 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the case at hand, service connection and a 10 percent 
evaluation for hyperesthesia of the right lingual nerve with 
temporomandibular joint dysfunction were made effective 
November 1, 1998, the date following the veteran's discharge 
from service.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

The RO has evaluated the veteran's temporomandibular joint 
dysfunction (TMJ) with hyperesthesia of the right lingual 
nerve under Diagnostic Code 7200.  This diagnostic code does 
not provide for ratings.  It merely states that mouth 
injuries should be rated under criteria for disfigurement and 
impairment of function of mastication.  Here, there is no 
disfigurement.  The appropriate Code for evaluation of the 
TMJ is Diagnostic Code 9905.  It provides for a 10 percent 
rating when inter-incisal motion is limited to from 31 to 40 
millimeters.  The veteran has limitation to 40 millimeters, 
and so a 10 percent rating for that impairment alone is in 
order under Code 9905.  The 10 percent rating assigned by the 
RO is deemed to be for the TMJ.  However, the Board directs 
that it be formulated under Code 9905.

Turning to the issue of a separate initial (compensable) 
evaluation for hyperesthesia of the right lingual nerve, the 
Board notes that, both in service, and thereafter, the 
veteran has suffered from a numbness on the right side of her 
tongue, such that she sometimes bites her tongue, resulting 
in bleeding.  By the veteran's own account, the surgical 
exploration of the right lingual nerve undertaken in service 
not only did not cure her problem, but may have worsened it.  
While at present, the evidence regarding this particular 
point is inconclusive, the fact remains that, as of the time 
of a recent VA dental examination in August 2000, there was 
evidence of "functional impairment" caused by periodic biting 
of the veteran's tongue, and accompanying hyperesthesia.  
Under such circumstances, the Board is of the opinion that 
current manifestations of the veteran's service-connected 
hyperesthesia of the right lingual nerve more nearly 
approximate the criteria for moderate incomplete paralysis of 
the 12th (that is, the hypoglossal) cranial nerve.  See 
38 C.F.R. § 4.7 (2000).  Accordingly, a separate compensable 
(10%) evaluation for hyperesthesia of the right lingual 
nerve, over and above the 10 percent evaluation currently in 
effect for service-connected temporomandibular joint 
dysfunction, is in order.  See 38 C.F.R. Part 4, Code 8212 
(2000).  Inasmuch as severe incomplete paralysis is not 
demonstrated, a higher initial 30 percent rating is not 
warranted under Code 8212.  See also Fenderson, supra.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 [Pub. L. No. 106-475, 
114 Stat. 2096 (2000)], as those provisions impact upon the 
adjudication of the veteran's current claim.  However, 
following a thorough review of the record, the Board is 
satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to her 
claim.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate her claim, including the scheduling of a VA 
examination or examinations.  Under such circumstances, no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist her mandated by the 
aforementioned legislation.  


ORDER

A separate, initial compensable (10%) evaluation for service-
connected hyperesthesia of the right lingual nerve is 
granted, subject to those regulations governing the payment 
of monetary benefits.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

